DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.
 
Response to Amendment
The amendment received November 11, 2020 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments, see Remarks 5-9, filed December 1, 2020, with respect to the rejection of claims 1-3, 5-8 and 10-12 under 35 U.S.C. 102 (a)(1) and rejection Claim 4 under 35 U.S.C. 103  have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the range disclosed in claim 2, recites in part “300nm to 3000nm, in which the range of 2000-3000nm is broader than the range recited in claim 1, recited in part “the ratio of 1:9 to about 1:20 –calculates the lower part of the ratio to be 10nm x 9=90nm (1:9), and the upper part of the ratio is 20nmx100nm=2000nm (1:20)”. The specification [0016], discloses “the average size of the first inorganic particles may be about 10 nm to about 1000 nm, for example, about 20 nm to about 100 nm. The average size of the second inorganic particles may be about 300 nm to about 3000 nm, for example, about 400 nm to about 500 nm.” However, claim 1 recites “10nm to about 100nm,” therefore, is narrower than the range recited in claim 2.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation 2000nm-3000nm, and in claim 1, it recites “the ratio of 1:9 to about 1:20 –calculates the lower part of the ratio to be 10nm x 9=90nm (1:9), and the upper part of the ratio is 20nmx100nm=2000nm (1:20)” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 1-2, 4, 8, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1-2, 4, 8, 9, and 11, the phrase "about" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is recommended, Applicant use definitive terms such as “to or is, or the like” to clarify the claimed ranges.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, the range disclosed in claim 2, recited in part “300nm to 3000nm, in which the range of 2000-3000nm is broader than the range recited in claim 1, recited in part “the ratio of 1:9 to about 1:20 –calculates the lower part of the ratio to be 10nm x 9=90nm (1:9), and the upper part of the ratio is 20nmx100nm=2000nm (1:20)”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP2003077538A (MARUYAMA) further in view of JP2008117542A (KATO).

Regarding claim 1, MARUYAMA teaches a solid secondary battery [abs]. MARUYAMA teaches the electrolyte comprising:
first inorganic particles [0013, 0027];
an ion-conductive polymer [0028]; and a lithium salt [0025],
Although MARUYAMA does not explicitly teach the recited range of 10nm-100nm and is silent with regard to wherein a ratio of the average size of about 10 nm to about 100 nm , it does teach that secondary particles could also be part of the electrolyte. Thus, it is noted, the electrolyte of MARUYAMA teaches there to be first and secondary particles [0027]. MARUYAMA does however, teach the particle size of the inorganic particles is preferably 1 to 20 μm, particularly 2 to 15 μm and the particle size of the inorganic particles is usually the average primary particle size, but when forming secondary particles, it is the average secondary particle size [0027].
KATO teaches a lithium secondary battery [abs], similar to the battery of MARUYAMA, in particular, both teach the use of inorganic particles to form an electrolyte. KATO teaches the upper limit of the average particle diameter of the lithium ion conductive inorganic solid electrolyte powder is preferably 20 μm [20000 nm] or less or more preferable 5 μm [5000nm] or less. The lower limit of the average particle size of the lithium ion conductive inorganic solid electrolyte powder is preferably 50 nm or more, more preferably 100 nm or more, and more preferably 140 nm or more [0030]. Therefore, given the particle sizes taught by KATO, it is understood, that the range of the particle size can be from more than 50nm (lower limit) to 20000nm (upper limit). The instant claim requires the first inorganic particles having an average size about 10 nm to about 100 nm; second inorganic particles having an average size larger than the average size of the first inorganic particles; and wherein a ratio of the average size of about 10 nm to about 100 nm of the first inorganic particles to the average size of the second inorganic particles is about 1:9 to about 1:20. To illustrate the claimed ranges are met, please refer to the calculation below:
The ratio of 1:9 to about 1:20 –calculates the lower part of the ratio to be 10nm x 9=90nm (1:9), and the upper part of the ratio is 20nmx100nm=2000nm (1:20), thus these limitations are met in view of KATO. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used modified the first and MARUYAMA to further use the range of the particle sizes  taught by KATO, as KATO discloses that using the upper limit facilitates the dispersibility in the electrode in consideration of the active material particle diameter and electrode thickness in the electrode and using the lower limit facilitates the dispersion in the electrode and the binding property between the electrode materials [0030].

Regarding claim 2, modified MARUYAMA teaches the electrolyte of claim 1 and teaches wherein the average size of the second inorganic particles is about 300 nm to about 2000 nm [0030]. Please refer to the discussion above in regards to claimed ranges in the 35 USC § 112 rejection.

Regarding claim 3, MARUYAMA teaches wherein the first and second inorganic particles comprise at least one selected from AI2O3 and SiO2 [0027].

Regarding claim 4, MARUYAMA teaches wherein a total amount of the first inorganic particles and the second inorganic particles is about 1 part to about 40 parts by weight with respect to 100 parts by weight of the ion-conductive polymer [0028].
Regarding claim 5, MARUYAMA teaches wherein the ion-conductive polymer is at least one selected from the group consisting of polyvinylidene fluoride (PVDF), polyethylene oxide (PEO), polymethylene methacrylate (PMMA), and thermoplastic polyurethane (TPU). [0028; i.e. PVDF]

Regarding claim 6, MARUYAMA teaches wherein the lithium salt is LiPF6 [0025].

Regarding claim 7, MARUYAMA teaches wherein the electrolyte further comprises at least one selected from an organic solvent, an ionic liquid, and a polymeric ionic liquid. [0006; organic solvent].

Regarding claim 8, MARUYAMA teaches wherein the electrolyte has a thickness of about 1 µm to about 20 µm. [0029; i.e. 15-30 µm]

Regarding claim 9, as noted above in claim 1, modified MARUYAMA teaches wherein the average size of the first inorganic particles is about 20 nm, and the average size of the second inorganic particles is about 0.4 µm to 0.5 µm [KATO 0030].

Regarding claim 10, MARUYAMA teaches a lithium metal battery comprising:
a positive electrode [0032];
a lithium metal negative electrode [0032];
and modified MARUYAMA teaches the electrolyte according to claim 1. MARUYAMA teaches the electrolyte to be between the positive electrode and the lithium metal negative electrode [0030] 

Regarding claim 11, modified MARUYAMA teaches the lithium metal battery and the electrolyte composition as recited in claim 1. With regard to the claimed “wherein a deposition density of lithium on a surface of the lithium metal negative electrode is about 0.2 g/cc to about 0.3 g/cc,” such limitation is a functional limitation in an apparatus claim and is therefore not given patentable weight and since the apparatus of modified MARUYAMA is similar to the claimed apparatus, it is capable of having the claimed deposition density, see MPEP §2114.  It is further noted, the instant specification [0130], states that the deposition 

Regarding claim 12, MARUYAMA teaches wherein the first and second inorganic particles are uniformly distributed in the ion-conductive polymer [0028].

Regarding claim 13,  MARUYAMA teaches wherein the electrolyte is in a lithium metal
battery [0032].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729